IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,869-03


                      EX PARTE JAMES LUEIS FONTENOT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. D090817CR IN THE 260TH DISTRICT COURT
                             FROM ORANGE COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of burglary of a habitation and sentenced to life imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that TDCJ is incorrectly calculating his time credit. Applicant has alleged

facts that, if true, might entitle him to relief. Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order the Texas Department of Criminal Justice’s Office of the General Counsel to

obtain a response from a person with knowledge of relevant facts. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,
                                                                                                       2

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The response shall include Applicant’s sentence begin date and his maximum discharge date.

The response shall also state whether Applicant presented a claim to the time credit resolution

system of the Texas Department of Criminal Justice and, if so, the date the claim was presented.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted his administrative remedies as required by Section

501.0081(b) of the Government Code. The trial court shall then make findings and conclusions as

to whether TDCJ has correctly calculated Applicant’s time credit. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 24, 2021
Do not publish